 JOINT DISEASES, NORTH GENERAL HOSPITAL291Joint Diseases, North General Hospital and UnitedSalaried Physicians and Dentists. Case 2-CA-21773March 31, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 3, 1987, Administrative LawJudge Steven Davis issued the attached decision.The Respondent filed exceptions and a supportingbrief, the Charging Party filed an answering brief,and the General Counsel filed a brief in support ofthe decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Joint Dis-eases, North General Hospital, New York, NewYork, its officers, agents, successors and assigns,shall take the action set forth in the Order.1 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's finding that the Respondent violated the Actby laying off Dr. Shah, we emphasize that the Respondent failed to rebutthe prima facie case by showing that ii would have laid off Dr. Shahabsent his union and concerted activities. Our finding is based solely onthe Respondent's failure to meet its burden; we are not substituting ourjudgment for the Respondent's judgment. We stress that Dr. Shah wasemployed by the Respondent smce 1973 and, according to Dr. Reichman,was a satisfactory employee with whose work he had no problems. Dr.Shah was not laid off during the budget cuts of 1980 and 1984, yet in1986 the hospital argued be was the leasi valuable employee even thoughhe possessed the same qualifications throughout. We also note that, al-though all department chiefs received the same mandate to reduce theirbudgets 15 peicent, Dr. Shah was the only full-time doctor laid off. Fi-nally, we note Dr. Reichman's refusal to consider Dr. Lejano's offer towork part-time to allow Dr. Shah to continue working and his refusal toexplain to Dr Shah the reasons for his dismissal. We conclude in agree-ment with the judge that Dr Shah's layoff was unlawful.We also agree with the judge's finding that Dr Shah is not a manageri-al employee. In this regard we note that the record evidence on this issuewas general, vague, and conclusory and simply did not substantiate afinding of managerial Status. Thus, the Respondent did not meet itsburden of establishing that Dr. Shah was not an employee entitled to theprotection of the Act.Leonard Grumbach, Esq., for the General Counsel.Lawrence Rosenbluth, Esq. and Leonard Rodney, Esq. (Ro-senbluth, Rosenbluth and Rodney), of New York, NewYork, for the Respondent.Rachel Roar, Esq., of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Pursuantto a charge and a first amended charge filed on 9 Julyand 20 August 1986, respectively, by United SalariedPhysicians and Dentists (USPD or the Union), a com-plaint was issued by Region 2 of the National Labor Re-lations Board on 29 September 1986 against Joint Dis-eases, North General Hospital (Respondent). The com-plaint alleges essentially that Respondent laid off Dr.Mahendra Shah because he supported and assisted acampaign by the USPD to organize Respondent's physi-cians, and because of his protected concerted activities asan officer of the Medical Council.Respondent's answer denied the material allegations ofthe complaint.The case was heard before me on 12 through 17 Janu-ary 1987 in New York City.On the entire record, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a voluntary not-for-profit corporation,with a facility located at 1919 Madison Avenue, NewYork, New York, has been engaged as a health care in-stitution in the operation of a voluntary hospital provid-ing inpatient and outpatient medical and professionalcare services. Respondent annually derives gross reve-nues valued in excess of $500,000 and purchases and re-ceives supplies and equipment valued in excess of$10,000 directly from firms located outside New YorkState.Respondent admits and I find that it is engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and is a health care institution within themeaning of Section 2(14) of the Act.II. THE USPDRespondent denies knowledge or information concern-ing the labor organization status of the USPD.William Ragen, the executive director of the USPD,testified that the Union, an organization in which em-ployees participate, has as its purpose the negotiation ofcollective-bargaining contracts for salaried physiciansand dentists. The USPD has a constitution and bylaws, ahouse of delegates, a bank account, and files reports withthe U.S. Department of Labor.Based on the above, I find and conclude that theUSPD is a labor organization within the meaning of Sec-tion 2(5) of the Act.288 NLRB No: 39 292DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII. ALLEGED UNFAIR LABOR PRACTICESA. Facts1. Backgrounda. Respondent's organizationPrior to 1979, Respondent was known as the Hospitalfor Joint Diseases, a large specialty hospital treatingmainly orthopedic patients, but also having smaller, an-cillary medical and surgical services for the orthopedicpatients.In November 1979, the orthopedic services left thehospital and moved to another location. The number ofbeds were reduced from about 350 to 200. The hospitalthus became a more typical general, primary care institu-tion having departments of medicine, anesthesia, dentist-ry, pediatrics, psychiatry, radiology, surgery, and others.Since then, however, Respondent has experienced re-curring severe fmancial problems that required budget-cuts, implemented by reducing physicians' hours and sal-aries, and their layoffs, in 1980, 1984, and 1986.Respondent is a teaching hospital and has teaching re-sidencies in medicine and surgery through Mt. Sinai Hos-pital and Medical School with which it is affiliated.Respondent employs attending physicians. Some aresalaried, full time, such as Dr. Shah who works 35 hoursper week; others are salaried, part-time, who work aslittle as 4 hours per week; and some are unpaid and vol-unteer a certain number of hours to Respondent.An attending physician may (a) teach the interns andresidents, (b) admit his patients to the hospital, and (c)engage in private practice using the hospital's facilities.Respondent operates an ambulatory outpatient medicalclinic which had four physicians divided into two"firms." The full-time physicians in the medical clinichave their 35 hours divided into 10 sessions of 3-1/2hours each. The 10 sessions comprise 7 clinic sessions; 2private practice sessions; and 1 education session.b. The Medical CouncilThe Medical Council was formed in 1980 or 1981 bythe attending physicians. Its elected executive committeemeets with Respondent's president and chief executiveofficer, Eugene McCabe, about four to six times per yearduring which they speak about physicians' fringe bene-fits, patient care, and working conditions. About 90 to 95percent of Respondent's attending physicians are mem-bers of the Medical Council.Dr. Shah served as its vice president from July 1983 toJune 1985, and as its president from July 1985 to June1986. He was reelected on 9 April 1986 for another 1-year term as president but was laid off on 30 June 1986and thus could not assume his office.c. The department of medicineThe department of medicine operated a clinic for am-bulatory outpatients. Generally, a patient coming to thehospital for the first time is seen in the medical clinic byone of the four physicians assigned there. The clinic iscomposed of two firms•with two physicians in eachfirm. The purpose of the firm system is to ensure conti-nuity of care by having the same physician see the pa-tient when a return visit is made. Drs. Shah and Bruswere in one firm, and Drs. Alerte and Lejano, in theother.If on making a diagnosis it is determined that the pa-tient should see a specialist, such an appointment ismade, the specialist seen, and then the patient returns tothe care of the clinic physician. However, if the patientneeds the continuous care of the specialist, he becomesthe specialist's patient, but would still be seen by theclinic physician for other, general ailments.d. Dr. ShahDr. Shah, Board certified in internal medicine, washired in February 1973 and worked in the department ofcommunity medicine. That department was founded byDr. Stanley Reichman, its director, for the purpose ofoperating an ambulatory medical clinic to better servethe needs of the community.About 1980, after the departure of the orthopedicsservice, the departments of medicine and communitymedicine merged, and Dr. Reichman became the directorof the consolidated service, now known as the depart-ment of medicine.Dr. Shah continued his work in the department and, inApril 1983, Dr. Reichman appointed him physician incharge or chief of the clinic. In requesting and obtaininga bonus for Dr. Shah, Dr. Reichman wrote the followingin August 1983:1One of the things that Dr. Shah has done is toinsure that physicians report on time and that thereis more available scheduling time for everyone inthe medical clinics. He has also arranged for all lab-oratory, x-ray and EKG reports to come to theclinics directly. The system previously was an indi-rect one and there were frequent delays in informa-tion required for clinic visits. In addition, he hasbeen responsible for preparing audits of the medicalclinic charts. He has implemented the protocol fortransfer of patients from the Walk-In Clinic to theMedical Clinic upon my direction. The latter is partof an overall plan to reduce the number of walk-inpatients to the Emergency Room so as to providemore working space for more serious or urgent pa-tients. Finally, Dr. Shah is responsible for the day-to-day problems, including sick calls, late arrivals,schedule preparation, and house staff teaching.On the basis of the above, I think it is importantfor us to arrange an incentive for Dr. Shah to con-tinue and expand a leadership role. This is especial-ly important because the time he has devoted hasbeen taken from his practice.It was stipulated that Dr. Shah saw more patients inthe clinics than the other three clinic physicians in 1984,1985, and through April 1986. In 1984 and 1985, of the15 physicians in the department, Dr. Shah earned moremoney from his private practice in the hospital than anyI Dr Shah was the only chief clinic physician who received a bonus. JOINT DISEASES, NORTH GENERAL HOSPITAL293other, except that Dr. Sarkar earned more than him in1985. Inasmuch as part of the money earned in such pri-vate practice is retained by the hospital, Dr. Shah's highproductivity benefited Respondent.Dr. Shah earned a higher hourly rate of pay than thethree other clinic physicians at the time of his layoff.Dr. Reichman stated that Dr. Shah was a satisfactoryemployee and he had no problems with his work.Dr. Reichman also testified that Dr. Shah was amember of three hospital committees: (a) staff committee,which reviews the credentials of applicants such as in-terns and residents and also hears grievances of thehouse staff, (b) ambulatory committee, which reviewsand recommends changes in the kinds and service of am-bulatory clinics, and (c) executive committee, which con-ducts the medical staff operations of the hospital and isresponsible for the fulfillment of the mandate of the hos-pital's bylaws. Dr. Reichman described the three com-mittees as "essential," "very important," and "major," re-spectively.e. Dr. Shah's activities(1) October 1983Dr. Shah testified that Dr. Reichman called a meetingof the attendings and told them that the departmentneeded funds, and that Dr. Reiichman would like eachphysician to contribute $1000. He then said that in lieu ofthat sum, the physician would be receiving a raise in payin January 1984, and should therefore contribute anamount equal to the raise for 3 months. According toDr. Shah, Dr. Reichman threatened that if they did notmake the contribution, he would reduce the amount of -the raise. All those present agreed to make the contribu-tions.About 1 day later, Drs. Brus and Lejano told Dr.Shah that they objected to Dr. Reichman's threat. Dr.Shah agreed with them and suggested that they meetwith Dr. Saad, president of the medical staff.2 They pre-sented their grievance to Dr. Saad and he said he wouldcheck into the matter. Thereafter, according to Dr.Shah, Dr. R eichman's secretary gave him the followingletter to sign, dated 19 October 1983, and which hesigned.I wish to defer my participation in the contribu-tion to the Department of Medicine. I shall arrangewith you for contribution of an amount from myaugmentation after January 1, 1984 equal to the in-crement of my present salary over a three-monthperiod.Later, Dr. Saad told Dr. Shah and others that thematter was resolved•that a contribution need not bemade, and the raise would not be reduced. In fact, not-withstanding the letter, no such contribution was evermade.Dr. Shah stated that Dr. Reichman became angry, ap-parently because Dr Shah complained to Dr. Sand about2 Dr Saad, the director of the department of pediatrics, is an admittedsupery,isor.the proposed contribution, and Dr. Reichman asked Dr.Shah if he read a newspaper article that noted that for-eign medical school graduates were finding it difficult toobtain work in New York City.3Dr. Goldman testified that Dr. Reichman asked him tomake a contribution to the department, but did notthreaten any physicians. Dr. Goldman further stated thathe was not aware that Dr. Reichman threatened anyphysician.Dr. Reichman testified that he frequently told the phy-sicians in his department that the department was poor,and that it needed equipment but did not have enoughmoney to buy it. Dr. Reichman proposed that the physi-cians contribute their 3-month raise to the department.4He denied threatening that if they did not make the con-tribution their raise would be reduced, saying that hecould not tell them that.Respondent argues that Dr. Reichman had no powerto grant raises; that such authority exists only in the layhospital administration. However, Dr. Reichman admit-ted that he recommends raises whenever possible basedon (a) merit, (b) need, (c) longevity, and (d) other rea-sons, and that his recommendation plays a role in thegrant of the raise by the administration.Dr. Reichman stated that Dr. Shah, actmg as thespokesman for a group of physicians who met with Dr.Reiclunan, informed him that they were not interested inmaking a contribution to the department. Two otherphysicians, however, told Dr. Reiclunan that they woulddo so if everyone agreed. Because there was disagree-ment, no contributions were made. Dr. Reichman testi-fied that no one from the administration spoke to himabout his request for contributions.I credit Dr. Shah's version of this incident. Since Dr.Reichman has the power to recommend raises, and therecommendation is considered in the granting of theraise, he also had the power to threaten to reduce theraise. In addition, the fact at first that all the physiciansagreed to make the contribution lends support to a find-ing that they were coerced into agreeing, and then as oc-curred, on further thought, opposed it. Also, if they vol-untarily agreed to make the contribution they would nothave later protested the action to Dr. Sand as they did.(2) July 1984Salaried attending physicians who are engaged in pri-vate practice at the hospital can increase their salary byno more than 70 percent through such private practice.Of the total amount earned in such practice, 30 percentis retained by the hospital and 70 percent is paid by Re-spondent to the physician by check called an "augmenta-tion" every 2 months.In July 1984, Dr. Shah noticed that his augmentationcheck was about $3000 less than it should have been. Hespoke with Drs. Brus, Lejano, and Mosende, whosechecks were also short. They decided to do somethingand, accordingly, Dr. Shah met with Dr. Saad. Also3 Dr. Shah is a graduate of a foreign medical school.4 Dr. Reichman estimated the amount of the contribution to be about$675. 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpresent was Respondent's administrator, Frank Gold-stein. Dr. Sand said he would check into the problem.A couple of days later, Dr. Reichman called a meetingat which Drs. Shah, Brus, Lejano, and others werepresent. According to Dr. Shah, Dr. Reichman was"very angry" and asked him why he went to Dr. Saadand the administrator without first asking for an explana-tion or informing him Dr. Shah replied that when Dr.Reichman deducted money from his paycheck, he didnot ask Dr. Shah.Dr. Shah stated that at the end of that meeting, Dr.Reichman told him that they should have one moremeeting to find out whether they could work together.Thereafter, the money was returned to Dr. Shah.Dr. Reichman testified that he "arbitrarily" and with-out notice deducted 5 percent from each augmentationcheck because he needed money for the department. Hetold the physicians what he had done and they voicedtheir displeasure with his action, and requested anothermeeting. At the next meeting, Dr. Shah acted as thespokesman for the group. Dr. Reichman asked them toconsider the money deducted as a contribution to the de-partment. They refused. Dr. Reichman said that becausethe money was already deducted and was being used byRespondent, it could not be repaid immediately, butwould be refunded with the next augumentation check,which was done.Dr. Reichman first testified on examination by theGeneral Counsel that Administrator Cornbill told himthat it was probably not wise to deduct funds withoutfirst discussing it with the physicians. However, he latertestified, in Respondent's case, that no one from the ad-ministration spoke to him about making those deductions.2. Union organizationThe major grievance of the physicians was with theRespondent's administration of the annuity funds. Thephysicians participate in two annuity funds. In the first,the Respondent pays 10 percent of the physician's-salaryinto a fringe benefit fund. The second is a voluntary an-nuity program where money is deducted from the physi-cian's augmentation check and put into an annuity ac-count.Respondent was 4 to 5 years in arrears in making therequired 10-percent payments.5In 1984, at a medical council meeting, physiciansvoiced their frustration at Respondent's failure to maketimely payments to the annuity funds, and Respondent'srepeated assertion that it had no money. Union organiza-tion was suggested at the meeting but nothing furtherwas done at that time. However, Drs. Shah and Sammi,the vice president and president of the Medical Council,told Respondent's president McCabe that the physicianswished to form a union.At a Medical Council meeting in March 1985, the phy-sicians again voiced their upset at McCabe's continuedinsistence that Respondent had no money to bring theannuity payments up to date. It was agreed that union5 In late 1985 or early 1986, Respondent made an annuity payment thatwas due in April 1981. Dr Shah estimated that he was oikied $27,000 to$28,000 in unpaid annuity at the time of his layoff.organization should be pursued in order to remedy thatproblem. Dr. Shah raised the issue of a union at thatmeeting and was the spokesman in behalf of a union.At a Medical Council meeting in June 1985, Dr. Shahwas asked to find out whether the physicians could joina union and if they could retain an attorney. According-ly, Dr. Shah called the USPD and arranged a meetingwith a USPD agent and the executive committee of theMedical Council. A USPD agent thereafter visited Re-spondent and explained the procedure for obtainingunion representation. The executive committee then de-cided to seek representation by the USPD. Dr. Shah"coordinated" the union campaign.At a meeting in late June, Dr. Shah distributed author-ization cards to one physician from each department. Dr.Smith told them to have the cards signed by the mem-bers of their departments and return them to him as soonas possible. He explained to the physicians that a certainnumber of cards were necessary before the USPD couldbegin negotiations with Respondent, and he collected thecards and tabulated the results.Dr. Goldman testified that Dr. Shah, at a MedicalCouncil meeting, was "very much for the union," butthat he was not the only person "pushing" the union be-cause a number of people were interested. He also testi-fied that the union effort was not a secret•he saw physi-cians openly walking around with authorization cards.3. The 2 July 1985 meetingA meeting was held with Dr. Sand, the president ofthe medical staff, Dr. Hammer, the vice president, andDrs. Shah and Godfrey, the president and vice presidentof the Medical Counci1.6Dr. Shah stated that Dr. Sand told him that McCabe,Respondent's president, was very angry, and that hewould not tolerate a union under any circumstances. Dr.Sand then offered "friendly advice" that they should bevery careful or they would get hurt. Dr. Godfrey's ver-sion of the meeting is essentially similar. He testified thathe and Dr. Shah informed Dr. Saad that they were con-sidering forming a union. Dr. Saad told them that theyshould be prepared to "face the consequences" of thatdecision. Dr. Sand added that McCabe and the adminis-tration are aware of the union activities and they are notpleased and did not like the idea of union organization.Neither Dr. Sand, an admitted supervisor, nor Dr.Hammer testified.4. The 3 July meetingThe following day, Dr. Shah and the Medical Councilexecutive committee members were summoned to ameeting with McCabeDr. Shah testified that McCabe angrily told him thathe was aware that the Medical Council was trying to or-ganize a union, but that Respondent was experiencing fi-nancial problems, and he did not want additional prob-lems such as a union. McCabe said that he would not tol-6 There is disagreement, which I need not resolve, concerning whocalled this meeting Dr. Shah stated that Dr Saad requested the meeting.Dr. Godfrey testified that the meeting was Dr. Shah's idea. JOINT DISEASES, NORTH GENERAL HOSPITAL295erate a union under any circumstances,7 and added thatthe whole hospital would suffer and the union organizerswould also suffer. McCabe told Dr. Shah that he wasstabbing him in the back and reminded Dr. Shah thatthey had friendly relations m their many meetings duringthe past 2 years, and that he never expected this fromhim. McCabe added that he would never forget "this."Dr. Shah replied that he was not stabbing McCabe in theback because the Medical Council members were veryupset that no progress was made on contributions to theannuity plan, and they asked that some action be taken.Dr. Shah also told McCabe that the physicians' desire tojoin a union was "nothing new" because they had spokenabout it in the past.Dr. Godfrey testified that the purpose of the meetingwas to discuss the annuity arrears but that issue was"sidetracked" when McCabe began the meeting by an-nouncing that Respondent was trying its best to pay itsback debts, and that he was working very hard to pre-vent Respondent from closing. He then said that heheard that there was some activity occurring behind hisback, and that he would not allow anyone to interferewith his efforts to keep Respondent open and to ensureits survival. Dr. Godfrey recalled Dr. Shah tellingMcCabe that Respondent's annuity contributions havebeen in arrears since 1980.Dr. Gershberg testified that McCabe began the meet-ing by stating that he was disappointed and very angrythat the staff had "taken this direction," adding that hewould be very angry if they proceeded at all.Dr. Lee testified that the meeting mainly concernedthe unpaid annuities, but that McCabe said that he wouldnot let anyone stand in the way of Respondent's survival.Although Dr. Lee stated that McCabe did not mentionthe word "union," and could not recall what McCabesaid, it was Dr. Lee's impression and conclusion thatMcCabe knew that the physicians were going to form aunion and he was not happy if they did so.8 Dr. Lee alsostated that at that meeting or later, McCabe said that hewas not happy with the union organizing effort.After the meeting Drs. Gershberg, Lee, and Shah metbriefly. According to Dr. Shah, two opinions werevoiced: to continue the union activity and see how manyauthorization cards were signed, and to stop the organiz-ing effort. Dr. Lee said that his view was to postponethe drive if two-thirds of the cards were not signed. Dr.Gershberg, however, recalled that it was decided to con-tinue the unionization drive.Thereafter it was learned that the six physicians in thepediatrics department, who had agreed to sign cards, de-cided not to. Although enough cards had been signed toobtain an election, the union campaign was abandoned.Dr. Godfrey attributed the decision to drop the orga-nization drive to McCabe's threat made at the 2 July'meeting and a lack of a majority of signed cards. Dr.Lee gave as the reasons McCabe's dislike for the Unionand there being an insufficient number of signed cards.Dr. Lee, who was also present at the meeting, testified that McCabedid not clearly say that"Des. Gershberg and Lee stated that McCabe spoke m an angry, upsetmanner.McCabe testified that at the 3 July meeting he toldthose present that he recognized his duty to pay the an-nuities arrears, but it could not be paid at that time be-cause of the Respondent's financial difficulties. He urgedthem to "stop talking about the annuity in the urgenttones that you're talking about" because he was lookingat the hospital as a whole•first he had to ensure that theinstitution was more secure and then he would addressthe annuity matter. McCabe denied threatening Dr. Shahin any way and also denied that there was any discussionconcerning the Union.I cannot credit McCabe. The testimony of Drs. Gersh-berg, Godfrey, Lee, and Shah were essentially similar.They all testified that McCabe voiced his displeasurewith the union organizing attempt, and Drs. Gershberg,Godfrey, and Shah all consistently testified to McCabe'sthreats that were implicit in his statements to them that(a) the union organizers would suffer and that Dr. Shahwas stabbing him in the back and he would 'never forgetthis (testimony of Dr. Shah), (b) he would not allowanyone to interfere with his efforts to keep Respondentopen and ensure its survival (testimony of Godfrey), and(c) he would be very angry if the physicians proceededwith their union organizing effort.Further support for their testimony can be found inthe minutes of the 12 September 1985 Medical Councilmeeting, written by Dr. Shah, which stated thatMcCabe, at the July meeting threatened the physicians atthat meeting. That memo was written months before Dr.Shah's discharge and thus was not prepared to influencethis case.McCabe's testimony provides an additional basis tofind that the Union was discussed at the meeting and thephysicians threatened. Thus, McCabe warned the physi-cians that they must stop talking about the annuity ar-rears "in the urgent tones that you're talking about." Theannuity had been an ongoing subject of discussion be-tween the Medical Council officials and McCabe foryears•with the Medical Council repeatedly urging thatMcCabe bring the payments current. Accordingly, thefact that the Officials were again requesting that action betaken on the annuity should not have caused the reactionin McCabe that it did. The "urgent tones" that McCabementioned, therefore, clearly referred to the physicians'efforts to organize a union. McCabe's response was un-doubtedly a reaction to the union campaign, which heviewed as a threat to the financial stability -7-indeed thesurvival of the hospital.Although McCabe had been informed in the past ofunion campaigns, those attempts apparently faded quick-ly without any action being taken, other than discussionregarding the need for a union. Here, however, just priorto the 3 July meeting, the physicians had decided to or-ganize, a union representative had visited the premises,and authorization cards had been distributed and signed.Thus, there was more cause for concern by McCabesince it appeared that the unionization drive was movingforward quickly and successfully.Moreover, the unrebutted statement attributed to Su-pervisor Dr. Saad made just 1 day before the 3 Julymeeting that McCabe was aware of the union campaign; 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas very angry and would not tolerate a union, and thatDrs. Shah and Godfrey should be prepared to "face theconsequences" and should be careful or they would gethurt, all support a fmding that the statements attributedto McCabe at the 3 July meeting were in fact made.95. Events of 1986a. Discussion of unionizationOn 16 March 1986, the officials of the Medical Coun-cil met with McCabe. McCabe told them that he wouldtry to pay the voluntary contribution to the annuity planwithin 3 months of its deduction from the physician'ssalary. However, he admitted that the hospital's 10-per-cent contribution to the annuity was 5 years in arrears,and said that the annuity was his lowest priority at thattime.'9At a Medical Council meeting on 9 April 1986, atwhich the election of new officers was held, Dr. Shahdistributed a memo to those present which containedMcCabe's comments, set forth above at the 16 Marchmeeting. The physicians present urged that some actionmust be taken•"we just cannot go on"•because of theannuity debt. Dr. Shah replied that if he received enoughsupport they would form a union, but advised that theycould not proceed then because the election was notcompleted. Dr. Godfrey stated that at that meeting Dr.Shah said that the hospital's annuity payments were stillin arrears, and that the only way to attract the hospital'sattention was to form a union.b. The 1986 layoffRespondent's president, McCabe, testified that aboutFebruary 1986, he decided that budget cuts were neces-sary, and that they would be implemented by a reductionin staff. About early April, McCabe asked the chiefs ofthe departments to reduce their budgets by 15 percent,and he asked the administrative staff to reduce its budgetby $500,000. McCabe told the chiefs that they had dis-cretion in deciding how their department's budget wouldbe cut but he believed that, fmancially, Respondentwould benefit if an employee was completely eliminatedfrom the payroll, rather than the hours of several em-ployees reduced. His reasoning was that by removing anemployee totally, the hospital would receive greater sav-ings through the elimination of the fringe benefits pay-able to that person. McCabe told the chiefs that theywere exempt from the cuts.On 30 April Dr. Reichman told Dr. Shah that he wasbeing laid off. Dr. Shah protested his selection, arguingthat he was Board certified, had been employed at thehospital for 13 years; the clinics, of which he was thechief, had been improving; and his work and productivi-'9 McCabe dented that he had a conversation with Dr. Saad concerningthe Union in July 1986. That may be so. But Dr. Saad's remarks demon-strate that he was aware of McCabe's knowledge of the Union and hisanimus toward it Such a conversation between them could have oc-curred in June 1986, only 2 days before Dr. Sand's 2 July meeting, at atime when the union campaign was at its height.10 McCabe offered to meet with any physician who expenenced hard-ship due to the nonpayment of the annuity.ty were good. Dr. Reichman refused to discuss the rea-sons for his selection with Dr. Shah.'In a letter from the medical staff's president, Dr. Sand,to McCabe in June, it was recommended that "in light ofDr. Shah's continuous and loyal service to the Hospitalfor . . . 13 years, the department of medicine advise himof the reasons and circumstances leading to the termina-tion of his employment at the Hospital."2 A meetingwas held between Drs. Shah and Reichman at which Dr.Reichman told him that his selection was the best actionhe could take for the department. Dr. Shah told him thatDr. Lejano offered to work 17-1/2 fewers hours (half-time), and give Dr. Shah those hours. Dr. Reichman saidthat Dr. Lejano could work fewer hours if she wished,but that had nothing to do with his layoff. Dr. Shah laterappealed to McCabe who said that Dr. Reichman has theauthority to implement the cuts in the manner in whichhe deems best. Later, Dr. Reichman asked Dr. Lejano ifshe wanted to work half-time. Dr. Lejano denied offer-ing and did not want to work half-time.In or about April, Dr. Reichman informed McCabethat he had laid off Dr. Shah. Dr. Reichman askedMcCabe if he should rescind the layoff because Dr. Shahwas president of the Medical Council. McCabe asked Dr.Reichman if his position on the Medical Council was afactor in the decision to lay him off. Dr. Reichman re-plied that it was not. McCabe then said that Dr. Shah'sstatus as an officer should not be a factor in any decisionto revoke the layoff.Regarding his knowledge of the Union, Dr. Reichmantestified that it was "general knowledge" in the hospitalthat the attending physicians were discussing the possibil-ity of obtaining union representation, and that he firstheard of that from Dr. Sand at a department chiefs meet-ing in late 1985 and 1986. Dr. Reichman did not recallDr. Shah being named specifically in connection withthe union campaign and he did not assume that Dr. Shahwould be involved in the union effort by virtue of hisbeing president of the Medical Council.Dr. Reichman stated that prior to Dr. Shah's layoffneither McCabe nor any member of the administrationspoke to him concerning Dr. Shah and his role regardingthe effort to obtain a union, and no one told him to layoff Dr. Shah or eliminate his position.After Dr. Shah's layoff, Dr. Alerte resigned, aboutOctober 1986. Dr. Reichman stated that he has not beenreplaced, although additional Physicians are needed.In September 1986, a new physician, Dr. Castolanous,was hired in the department of medicine to work in thedrug detoxification program, to replace another physi-cian who quit. Dr. Shah was not asked if he wanted thedrug detoxification position.11 Dr. Reichman testified that his management training taught him thatthe best way to fire someone is to announce the decision and offer tohelp. He stated that a discussion of the reasons for discharge are counter-productive because the chschargee becomes defensive and offers tochange his behavior. "A good department head doesn't give reasons, hetells people what as happening when it is this kind of unpleasant situa-tion."12 McCabe also told Dr. Sand to make sure that Drs. Reichman andShah speak about the reasons for the layoff. JOINT DISEASES, NORTH GENERAL HOSPITAL297Dr. Reichman testified that he did not remember, buthe may have told Dr. Shah that he might be recalled ifother physicians left, or if the department's needs orbudget increased. Dr. Reichman also stated that the deci-sion to recall would depend on the position available,and its requirements and the skills of the applicant.B. Respondent's Defenses1. Dr. Shah's managerial statusRespondent argues that all of its salaried attendingphysicians are managerial employees, excluded from thecoverage and protection of the Act.It is Respondent's position that the salaried attendingphysicians are managerial because (a) the "MedicalStaff" controls all "medical policies, patient care issues,medical staffing (subject to budgetary constraints), medi-cal education of interns and residents," and (b) they Aremembers of the Medical Council, which negotiates withthe administration. Respondent further asserts that Dr.Shah, in particular, is a managerial employee because aschief of the clinics he exercised managerial responsibil-ities; and was a member of certain committees that wereinvolved in making policy and providing oversight forthe hospital; and participates in the augmentation plan.In NLRB it Yeshiva University, 444 U.S. 672, 678-683(1980), the Supreme Court defined managerial employeesas those who "formulate and effectuate managementpolicies by expressing and making operative the decisionsof their employer" through "taking or recommendingdiscretionary actions that effectively control or imple-ment employer policy."The Board has applied his concept in determiningwhether physicians are managerial and thus should beexcluded from the Act's coverage.In Montefiore Hospital, 261 NLRB 569, 570 (1982), theBoard stated:As professional employees, the doctors may also bemanagerial, but their managerial status may not bebased on decisionmaking which is part of The rou-tine discharge of professional duties. Only if the ac-tivities of professional employees fall outside thescope of the duties routinely performed by similarlysituated professionals will they be found alignedwith management. And in the health care contextthe Board must evaluate the facts of each case todetermine whether decisions alleged to be manage-rial or supervisory are incidental to the profession-al's treatment of patients.a. FactsIn applying these principles, the organization of thehospital must be examined, as well as the duties of thephysicians, in the various activities that Respondentclaims demonstrate their managerial status.(1) OrganizationRespondent's chief executive officer is EugeneMcCabe. He is responsible for providing a financial basefor the hospital to operate within and makes decisions af-fecting all aspects of the hospital's operation. McCabedecided that hospital revenues were such that a budgetcut was necessary in 1986. He directed the amount thateach department was required to eliminate from itsbudget.Ray Cornbill is Respondent's executive vice president.He reports to McCabe and is responsible for the oper-ation of the hospital.Lewis Archer is the head of the personnel department.McCabe, Cornbill, and Archer are not physicians, butare Respondent's lay administrative management.Dr. Godfrey testified on examination by Respondentthat there is an administration of the hospital consistingof laypeople, and a medical administration that consistsof doctors who run the various departments.The directors of the various departments are physi-cians, who are supervisors and who have authority intheir departments to spend money allocated to their de-partment, hire and fire physicians, recommend pay raises,and assign and reassign physicians and staff to variousduties, all of which powers were exercised by Dr. Reich-man in the department of medicine. Dr. Reichman statedthat as director he is responsible for the activities of thedepartment, including the staff, the patients who comeunder his responsibility,, and the requirements of the ad-ministration and external review agencies. He has an as-sociate director and an assistant director, who are alsophysicians.(2) CommitteesWith respect to the committees, there is a "MedicalStaff," whose president is Dr. Sand, an admitted supervi-sor. Subcommittees of the medical staff include the staffrelations and welfare committee, chaired by supervisor,Department Chief Dr, /vIoqtaderi, and the executivecommittee.The medical staff appears to be concerned with griev-ances of physicians. Dr. Shah complained to Dr. Sand,its president, regarding Dr. Reichman's requests for con-tributions and unilateral deductions of money from pay-checks. Both grievances were apparently resolved byDr. Saad.Dr. Shah also grieved his layoff to the medical staff,and in a letter to McCabe, Dr. Saad stated that the exec-utive committee:(a)Has no jurisdiction as to the layoff because it is amatter "directly between the , physician and the Hospi-tal."(b)Cannot review the judgment of Dr. Reichman inimplementing the budget cut as he did.(c)Recommends that "in the absence of reasons to thecontrary, Dr. Shah's practice privileges" remain thesame, which has been agreed to by Dr. Reichman.(d)Recommends that Dr. Shah retain possession of themedical records of his private patients.(e)Recommends that, as long as he remains a memberof the department of medicine, he continue to receiveequal access to patients seeking care at the hospital.(f)Recommends , that the department of medicineadvise Dr. Shah of the reasons for his layoff.Pursuant to the last recommendation, Dr. Shah metwith Dr. Reichman. 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDr. Reichman testified as to the other committees ofwhich Dr. Shah was a member:The Executive Committee is the major committeethat is responsible for the activities that go on in theinstitution in relationship to the bylaws of the insti-tution. It is the major committee that conducts themedical staff business of the hospital.This appears to be the executive committee of themedical staff, mentioned above, of which Dr. Sand ispresident. Dr. Shah's membership on this committee, =-cording to Dr. Reichman, was by virtue of his presiden-cy of the Medical Council. Dr. Sarkar, the chief of thechest service, and thus a supervisor, also was on thiscommittee.The Ambulatory Committee is a subcommittee ofthe Executive Committee and it reviews the activi-ties of and the planning for changes or recommen-dations for changes in the patient care and the am-bulatory services which included all the clinics.Its function is to review the clinic activities, theirstatistics and the formation of different kinds ofclinics and make recommendations to the ExecutiveCommittee for changes. More than an overview,there may be problems that would be brought upthat they could address and find solutions for.The House Staff Committee is the administrativecommittee overlooking the•overviewing the cre-dentials of people who are requested by chiefs ofservices to become•to be appointed as members ofthe House Staff, it is a disciplinary body, it is agroup that hears problems from House Staff; wheth-er they are grievances or whether they are activitiesthat need to be brought into the scope of hospitalbusiness. It acts to some degree as a rubber stampon the credentials of each house staff applicant to aparticular residency but it does review the contentsof the record to make certain that all of the re-quired documents are present and they've beenproperly investigated. In addition, it looks at prob-lems that the house staff have to deal with. Some-times it may be that the•you're talking aboutsomething in the house staff quarters, they mayhave problems with cleanliness or refrigeration orhousekeeping or on the other hand sometimes it hasto do with equipment, sometimes it has to do withassignments and certainly it has to do with timesthere are grievances that a group of house staff offi-cers may raise.(3) Dr. Shah's role in the clinicDr. Shah was appointed chief of the clinic with the re-sponsibility to make the clinics run more efficiently. Itwas his responsibility to ensure that physicians reportedto work on time; ensure that there was more schedulingtime available; prepared quality assurance and audits ofclinic charts; arranged for lab reports to be sent to theclinic directly; and is responsible for day-to-day problemsincluding absences of staff, schedule preparation, andhouse staff teaching.(4) Medical CouncilDr. Shah, as president of the Medical Council, metwith McCabe in order to redress certain grievances ofthe physicians. They discussed matters relating to thephysicians themselves, such as the failure of the adminis-tration to make its annuity payments current and fringebenefits including disability and life insurance, and alsoproblems relating to patient care, such as lack of sanitaryconditions, no linens, and nonworking elevators.(5) Augmentation programPhysicians who see private patients at the hospital areentitled to augment their earnings by such practice up toa certain amount. Thirty percent of the amount earnedthrough such practice was retained by the hospital and70 percent was paid to the physician.b. Analysis and DiscussionFirst, the major administrative decision and policymaking responsibility rests with McCabe and the admin-istrative side of the hospital. Thus, he makes decisions asto the budget, and his staff is responsible for the oper-ation of the hospital and its labor relations policies. Onthe medical side, each department director governs andadministers his department, with the assistance of the as-sociate and assistant director, at least in the departmentof medicine. As Dr. Reichman testified, he is responsiblefor all activities in his department. It does not appearthat the staff physicians have much input in the oper-ation of the department. For example, Dr. Reichman firstdecided to lay off Dr. Shah and then told his associateand assistant directors of the decision. Thus, the depart-ment directors make the managerial decisions. Monte-fibre, supra at 571.The committees of which Dr. Shah is a memberappear to be composed of supervisors. Dr. Saad, thepresident of the medical staff, is a supervisor. Dr. Shah'smembership in the executive committee of the medicalstaff was only by virtue of his presidency of the MedicalCouncil. Thus it does not appear to be a committee com-posed of nonsupervisory staff physicians, even if it doesexercise managerial responsibility. However, the execu-tive committee of the medical staff was unable to exer-cise a managerial decision•to review the layoff of Dr.Shah or Dr. Reichman's action to implement the budgetcut as he saw fit. It regarded the layoff as a "matter di-rectly between the physician and the Hospital." The ex-ecutive committee made some recommendations as toDr. Shah's status, but they seem to be routine and werematters (continuation of privileges) about which Dr.Reichman had already agreed.The ambulatory committee, in making recommenda-tions for changes in patient care and clinics, appears tobe chiefly concerned with matters within the scope ofthe duties routinely performed by similarly situated pro-fessionals. Thus, such decisions that are made by the am-bulatory committee are incidental to the physicians'treatment of patients.The house staff committee reviews the credentials ofprospective interns and residents and hears their griev- JOINT DISEASES, NORTH GENERAL HOSPITAL299ances regarding cleanliness, refrigeration, housekeeping,equipment, and assignments. These functions are not nec-essarily managerial, and they "do not necessarily fall out-side the professional duties primarily incident to patientcare." Montefiore, supra at 572.Similarly, all of Dr. Shah's duties in operating theclinic are clearly directly related to patient care.Respondent argues that the Medical Council is a mana-gerial body because it negotiates with the administration.It may negotiate but, especially regarding the annuitymatter, it does not appear that il, receives much. The in-terests of the Medical Council appear to be distinct fromthe hospital administration. The Medical Council has foryears urged that annuity payments be made current butRespondent called the annuities a low priority. In addi-tion, the Medical Council served as the forum for theunionization effort which was opposed by the hospital.The Medical Council was viewed as the staff physicians'voice used to protest administration policies and wasthus clearly not managerial.. Participation in the augmentation program does notrepresent a joint venture or partnership between Re-spondent and the physician, as argued by Respondent.Rather, it is more in the nature of a commission sales-man's plan, in which the more items the salesman sells,the more income he receives. Here, the more private pa-tients the physician sees, the more (up to a certain limit)he earns. The fact that he shares some of his earningswith the hospital appears to be payment to the institutionfor the use of its facilities for such private practice.This case, especially the committee membershipaspect, is distinguishable from FHP, Inc., 274 NLRB1141 (1985), in which the Board dismissed a petition forphysicians because committees in which they were mem-bers performed managerial functions. Those committeesare much different from those involved here. In FHP,the committees' decisions, including:• . . managing the organization's protocol system,overseeing its medical records system, setting itsmedicinal prescription policy, reviewing and modi-fying the benefits and working conditions of itsstaff, establishing procedures and staff training formedical emergencies, and minimizing the institu-tion's risk of medical malpractice liability, lie at thecore of the health maintenance organization's oper-ations.There is no evidence of such detailed, nonpatient-relat-ed decisionmaking by the committees here. Nor wasthere evidence of how many staff physicians served onthese committees.I accordingly find and conclude that the staff physi-cians in general, and Dr. Shah in particular, are not man-agerial employees, and are entitled to the protection ofthe Act.2. Reasons for Dr. Shah's selection for layoffDr. Reichman decided to implement the budget cuts inthe department of medicine as follows:(a) Lay off Dr. Shah,(b)Freeze and eliminate a vacant position.(c)Reduce the hours of Dr. Tam, a full time psy-chiatrist, by 7 hours per week.Aside from Dr. Reichman, the director of the depart-ment, and Drs. Shah and Tam, four other physicians inthe department of medicine worked full time: Drs. Gold-man, Kidd, Lejano, and Sarkar. Their hours were not re-duced, Dr. Shah was the only full-time physician laid offin the department, and indeed in the hospital itself.Of the 12 physicians in the department of medicine, in-cluding Dr. Reichman, only Drs. Reichman, Shah,Alerte, Goldman, and Sarkar were Board certified, andDr. Shah was senior in terms of length of service to allbut Drs. Reichman and Brus.Dr. Reichman decided to lay off Dr. Shah because hewas the least valuable physician in the Department. Dr.Reichman conceded that he could have used Dr. Shah'sservices, and regrettably lost his supervisory clinic andpatient care responsibilities resulting in less physiciancoverage and a reduction in the quality of care deliv-ered." But Dr. Reichman, nevertheless, chose for layoffDr. Shah, who he regarded as being the least valuable tothe department.Although admitting that Dr. Shah's loss would havean adverse impact on the work of the department, it wasDr. Reichman's belief that his layoff would have theleast effect on the department's responsibilities. In this re-spect, Respondent argues that Dr. Shah, essentially ageneralist because of his broad training and experience asan internist, was not as essential to the department asother, more specialized physicians, whose expertise wasnot duplicated by any of their colleagues.Evidence was given regarding the training, experience,and duties of all the physicians in the department ofmedicine. Respondent sought to establish that those phy-sicians not selected for layoff or reduction in hours hadtalents and skills in specialized, critical areas, whereasDr. Shah's generalized abilities and knowledge could beeasily duplicated by others on staff, and his duties readilycovered by this colleagues.A discussion of this evidence is therefore necessary inorder to determine the validity of Respondent's main de-fense.3. The other full-time physicians who were notaffected by the budget cuta. Dr. GoldmanDr. Goldman, Board certified in cardiology and inter-nal medicine, is the assistant director of the departmentof medicine, and chief of the cardiology service.Respondent argues that none of Dr. Goldman's 35hours could have been given to Dr. Shah because, ashead of cardiology, Dr. Goldman's services are uniqueand not transferrable to Dr. Shah.Dr. Shah had 1 year of cardiology training in 1970-1971, and worked in the cardiology clinic at Respondent13 Dr. Shah's duties were covered by (a) having the house staff (in-terns and residents) see more clinic patients, (b) shifting the attendingphysicians to the clinic, and (c) elimmatmg one clinic session. 300DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor at least 6 years, until his layoff. Dr. Reichman con-ceded that, in Dr. Goldman's absence, he and Dr. Shahprovide some cardiological services, but they usually in-volved only reading electrocardiograms. Dr. Reichmanstated that he did not consider giving Dr. Shah any ofDr. Goldman's hours because Dr. Reichman did not be-lieve that Dr. Shah was sufficiently well trained in cardi-ology.Dr. Shah stated, in contrast, that in Dr. Goldman's ab-sence he takes care of the cardiology clinic, and is askedto do informal cardiological consultations. He also testi-fied that he is able to do most of the work that Dr.Goldman does.b. Dr. KiddDr. Kidd, not Board certified, is the supervisor of theinpatient drug and alcohol detoxification program. Hehas specialized in this field for 6 years. Dr. Reichmanstated that an internist could learn this service, but cut-ting Dr. Kidd's hours and giving them to Dr. Shahwould be disruptive to the program and patients.Dr. Shah testified that as a supervisor he made roundswith the house staff during which they discussed thetreatment and care of detoxification patients who are inthe hospital population, and it is his responsibility to treatthem Dr. Shah stated that if Dr. Kidd's hours were re-duced and given to him, he would be able to performDr. Kidd's duties.c. Dr. LejanoDr. Lejano, Board certified in pathology but not inter-nal medicine, worked in the medical clinic as did Dr.Shah. She had no formal residency in internal medicinebut had 5 years of training in nephrology. Dr. Reichmanstated that her chief value to the hospital was that shewas the only salaried nephrologist on the staff." Shealso runs the peritoneal dialysis program, and such pro-cedures are done about 12 times per year.15Dr. Shah stated that internists are capable of handling95 percent of kidney problems, and he has had trainingin kidney diseases. He also has done peritoneal dialysis inthe past, and estimated that he could relearn that proce-dure in 2 to 3 weeks." Dr. Shah conceded that if a ne-phrology consultation was needed, Dr. Lejano would beconsulted.4. Part-time physicians who were unaffected by thebudget cutDr. Reichman believed that if he reduced the hours ofa part-time physician, that person would quit and seek aposition in another hospital offering more hours. Becausehe did not want to lose his part-timers, he hesitated toreduce their hours.14 Another physician, Dr. Bradmuller, who is knowledgeable in tie-phrology, is a physician from Mt Sinai Hospital, and works in that hospi-tal, but is on the staff at Respondent on a regular basis.15 Dr Shah estimated that they are much less frequent•only aboutfive to six times per year.16 Dr. Reichman disputed this, saying that one cannot learn anythingin depth in nephrology m 2 to 3 weeksa.Dr. AlerteDr. Alerte became Board certified in internal medicineafter the layoff of Dr. Shah. He worked 10-1/2 hours perweek in the medical clinic as did Dr. Shah. He had nospecial training in infectious diseases, but became knowl-edgeable in that area, and became Respondent's epidemi-ologist.Dr. Reichman stated that it would not have been ad-visable for him to drop Dr. Alerte and give his time toDr. Shah because the department's needs would not havel?pen met if he undertook that.Dr. Shah stated that an internist can treat infectiousdisease patients, but conceded that if another physicianneeded a consultation in that specialty, he would consultDr. Alerte and not him.b.Dr. BorkerDr. Borker, a junior attending physician who is notBoard certified, had 5 postgraduate years of training•the last 2 years at Mt. Sinai Hospital. She is a member ofa fellowship arrangement in which she works at Re-spondent for 6 months per year. She manages one or twoclinics, including the chest clinic, and backs up Dr.Sarlcar, the chief of the chest service. She performs pul-monary procedures that Dr. Smith cannot do. Dr. Reich-man also values her teaching ability. Being a Mt. Sinaifellow, she taught residents at Respondent in internalmedicine, pulmonary medicine, and chest diseases.Dr. Shah testified that he was more experienced thanDr. Borker, who was his resident. He stated that he isbetter trained to supervise interns and residents, and hasmore experience, except with pulmonary patients. Heconceded that if a chest consultation was needed, Dr.Borker, and not him would be asked to do the consulta-tion.c.Dr. BrusDr. Brus, not Board certified, works four sessions inthe medical clinics, where Dr. Shah also worked.Dr. Reichman testified that Dr. Brus' hours could notbe reduced and given to Dr. Shah without damage to thedepartment because:(a)Dr. Brus is experienced in hematology. She doeshematological procedures and does hematological con-sultations when Dr. Rosenthal, the chief of hematology,is unavailable.(b)Dr. Brus has an interest in immunology, and oper-ated the immunology laboratory years ago. Dr. Reich-man believes that that lab may reopen because of thelarge number of AIDS patients, in which case Dr. Bruswould have an important role.(c)Dr. Bras was the only member of the clinical staffwith the rank of assistant clinical professor at the affili-ated medical school.Dr. Goldman testified that he told Dr. Reichman thatDr. Brus is very involved with the teaching program andthat it would be "impossible" to lay her off. Dr. Gold-man also offered the opinion that Dr. Brus is an out-standing hematologist and immunologist, and is sorely JOINT DISEASES, NORTH GENERAL HOSPITAL301needed as there are only two hematologists and no oneelse trained in hematology.Dr. Shah stated that he asks Dr. Brus to consult whenhe has a complex hematological problem. He concededthat if another physician needed a hematology or immu-nology consultation, he would go to Dr. Brus, not himd. Dr. MosendeDr. Mosende, not Board certified, is a pediatricianwith advanced training in oncology who works 21 hours'per week. Dr. Reichman stated that Dr. Mosende is Re-.spondent's cancer consultant, leads the tumor board, andprovides chemotherapy services to the hospital's patients.Dr. Reichman testified that Dr. Shah could not hay&filled any of Dr. Mosende's hours because she has veryspecialized training that Dr. Shah is not qualified to per-form.Dr. Shah, however, stated that an adult patient withcancer is better treated by an internist than a pediatriconcologist. However, he conceded asking Dr. Mosendeto consult on general oncological cases. He further ad-mitted that he was never consulted on such cases.Three other full-time physicians in the department ofmedicine were laid off as a result of budget cuts in 1980and 1984.(1) 1980•Drs. Lichtenstein, Minnerop, and Singer '5Drs. Lichtenstein and Minnerop were Board certified,'Dr. Lichtenstein was an endocrinologist, not a busy serv-ice according to Dr. Reichman. He was employed for 4-1/3 years before his layoff.Dr. Minnerop had a dual appointment in the depart-ments of medicine and community medicine. Her termi-nation, according to Dr. Reichman, was related to theelimination of the department of community medicinethrough the imposition of budget cuts which caused thatdepartment to be dropped. She served in the departmentof medicine as the chief of clinics, the same position heldby Dr. Shah. Dr. Reichman noted that she was selectedfor layoff because she was the least valuable physician, inthat New York State required that the hospital reducethe number of visits to clinics and her interest, in infec-tious diseases, was not essential to the department. Sig-nificantly, Dr. Reichman identified as a factor in his de-cision to lay off Dr. Minnerop, the fact that there weresome "personality clashes that existed at that time."Dr. Singer was the assistant to the director of the de-partment of community medicine and also served half-time as a clinic physician in the department of medicine.He and Dr. Minnerop left on the same day, when the de-partment of community medicine was dissovled. He wasnot retained because the budget could not support hishalf-time position in the department of medicine.(2) 1984•Dr. KennedyDr. Kennedy, a full-time Board certified internist, waslaid off by Dr. Reichman after nearly 3 years of service.When he was laid off, other part-time, nonboard certifiedphysicians were retained. Dr Kennedy had special train-ing in cardiology and, according to Dr. Reichman, waslaid off because he was the least valuable to the depart-ment. His expertise in cardiology was duplicated by Dr.Goldman, the chief of cardiology, who was retained.Dr. Reichman testified that at the time that he askedthe physicians for a contribution to the department inOctober 1983, Drs. Shah and Kennedy were the onlyphysicians in the group of four or five who vocally pro-tested. Dr. Reichman denied that his protest played apart in his decision to lay him off 6 months later.Respondent denies that Dr. Shah was discharged forhis union or protected activities.In support of its position that it terminated Dr. Shahsolely for budgetary reasons:(1)Dr. Reichman testified that he never made layoffdecisions based on seniority or Board certification. Inpast layoffs he did not consider seniority or Board certi-fication.(2)There was evidence that other physicians were laidoff in other departments at the time that Dr. Shah waslaid off. However, only part-time physicians, whoworked a maximum of 8.75 hours per week, were laidoff. Dr. Shah was the only full-time physician laid off asa result of the 1986 budget cut.IV. ANALYSIS AND DISCUSSIONA. The General Counsel's Prima Facie CaseI believe that the General Counsel has made a primafacie showing that the decision to lay off Dr. Shah wasmotivated by his union and concerted activities.Dr. Shah played a promment role in the union cam-paign that began in 1984, ended abruptly, and was re-newed in 1985 and lasted from March to July 1985. Hewas a vocal spokesman for the Union; he contacted theUSPD and arranged a meeting with the USPD agentand the Medical Council and coordinated and directedthe drive by distributing authorization cards, giving in-structions to the persons soliciting signatures and collect-ing the cards and tabulating the results.Again in April 1986, shortly before his layoff, theMedical Council physicians once more called for actionto be taken to correct the annuity inequity. Dr. Shahtold them that if enough support was forthcoming aunion would be formed. Thus, he again aligned himselfwith the union effort.Dr. Shah's activities on behalf of the Union were wellknown to the hospital administration. Dr. Shah identifiedhimself to the administration as one allied with the unioneffort, from the first discussion of unionization, in 1984when he and Dr. Sammi told Respondent's presidentMcCabe at that time that the physicians wanted to forma union. The Medical Council's decision to seek a unionin the period of March through June 1985 was also wellknown. The organizing campaign was done openly andDr. Reichman stated that it was "general knowledge"that the physicians were discussing the possibility of ob-taining a union.The events of 2 and 3 July 1985 illustrate Respondent'sknowledge of the union and concerted activities of Dr.Shah and establish its animus toward him because ofthose activities. 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhile the union campaign was at its peak, after theMedical Council decided that USPD should representthe physicians and authorization cards were distributedand returned, Drs. Shah and Godfrey were threatenedby Dr. Sand on 2 July 1985 who said that McCabe wasvery angry and would not tolerate a union under anycircumstances. Dr. Saad warned them to be very carefulor they would get hurt and they should be prepared to"face to consequences" of the decision to unionize. Thefollowing day McCabe told Dr. Shah that he would nottolerate a union, accused him of stabbing him in theback, and said that he never expected this of him, andthat he would never forget it. McCabe also told thosepresent that he was aware of activity "behind his back"but that he would not allow anyone to interfere with hisefforts to keep Respondent open.I am convinced that McCabe made these threats be-cause he believed that a union would interfere with hisefforts to keep the hospital open and would take a moreaggressive approach to ensure that the annuity was paidup. Because the hospital was operating in severe financialdifficulty, McCabe perceived the Union as a threat to itsstability, possibly precipitating a crisis if the hospital wasforced to pay the annuity arrears. This he could not tol-erate.Respondent argues that McCabe had no union animusbecause other hospital workers are represented by sever-al unions." Here, however, McCabe feared the physi-cians' union that he apparently believed would precipi-tate a disaster by forcing the annuity issue. The unpaidannuity had been a store matter for years, with the Medi-cal Council growing increasingly frustrated withMcCabe's repeated refusals to make payments current.Thus, McCabe warned the physicians on 3 July that theymust stop talking about the annuity arrears "in theurgent tones that you're talking about"•a clear refer-ence to the union campaign that was at its zenith at thattime.Dr. Shah, as president of the Medical Council, was ap-parently targeted as the one who was to blame for theunion campaign and, in McCabe's mind, the one whoseunion efforts could interfere with the hospital's survival.This attitude toward Dr. Shah by McCabe wouldhave, of course, continued to 1986, when the physiciansagain received no redress concerning the annuity matter.At the April 1986 meeting, Dr. Shah again called for thephysicians to form a union to resolve the unpaid annuityquestion.It may be assumed that this latest immediate, prelayoffdiscussion of the Union was common knowledge in thehospital among the administrators because the otherunion attempts were known to Respondent's administra-tors.18 However, there is no direct evidence linking Dr.Shah's layoff by Dr. Reichman to McCabe. The decisionto implement the budget cuts were left up to the discre-tion of the department heads, and there was no evidencethat McCabe told Dr. Reichman that Dr. Shah should bei7 fact, McCabe testified that although he preferred to deal individ-ually with employees, he would negotiate with a union selected by thehospital's employees18 Dr. Reichman stated that he was aware in late 1985 and 1986 thatthe physicians wanted union representation.laid off. Nevertheless, Dr. Reichman knew of the physi-cians' interest in being represented by a union. It wasgenerally known that the physicians in the MedicalCouncil were behind the union campaign, and of courseDr. Reichman knew that Dr. Shah was president of thecouncil. Dr. Reichman testified that he was told of theunion effort by Dr. Saad. Dr. Sand had warned Dr. Shahthat the administration would not tolerate a union andthat he should be careful or he would get hurt and thathe should be prepared to accept the consequences.Accordingly, I believe that there is sufficient evidencethat Respondent's administrators, including its high-rank-ing medical officials, were aware of Dr. Shah's union ac-tivity. Because Dr. Reichman was a part of managementand learned of the physicians' interest in the Unionthrough the official who had threatened Dr. Shah be-cause of his union activity, the knowledge of McCabeand Dr. Sand about Dr. Shah's union activity may be im-puted to Dr. Reichman. United Supermarkets, 261 NLRB1291, 1301 (1982); Stephens Mfg. Co., 196 NLRB 47, 48(1972).Dr. Reichman's animus toward Dr. Shah is plainly evi-dent from the October 1983 and July 1984 confrontationsat which Dr. Shah acted as spokesman for certain de-partment physicians who objected to Dr. Reichman's re-qitest for contributions, and the deduction of money fromtheir checks without notice.Dr. Reichman expressed his being upset with Dr. Shahon both occasions, first asking him if he read a newspa-per article that foreign medical graduates were havingdifficulty finding jobs and, in the second incident, tellingDr. Shah that they should have one more meeting to seeif they could work together.The question that immediately arises is whether thosetwo incidents, the last occurring 2 years before thelayoff, were so remote in time to the layoff as to be un-related to it.I believe that the answer to that question is simply thatthe combined effect of Dr. Shah's aggressive activities inpromoting the union effort, and acting as spokesman fordepartment physicians protesting Dr. Reichman's actions,had a cumulative consequence in his becoming personanon grata to Dr. Reichman,Dr. Reichman admitted that he laid off Dr. Minneropin 1984, in part because of "personality clashes." There isno question that Drs. Shah and Reichman engaged intwo major confrontations over Dr. Reichman's financialconduct of his department. Such confrontations wouldclearly be "personality clashes," but also they representprotected concerted activity in that Dr. Shah acted asspokesman for fellow physicians on both occasions pro-testing Dr. Reichman's request for contributions and de-duction of money from paychecks without authorization.Dr. Reichman's use of "personality clashes" in the pastas a factor in his decision to lay off indicates that he mayhave used that as a consideration in laying off Dr. Shah.The effect of Dr. Shah's layoff on the other physiciansis evident. Just prior to the layoff the Medical Councilphysicians were once again calling for action to have theadministration pay the annuity arrears and Dr. Shah, itspresident, suggested unionization to speed this process. JOINT DISEASES, NORTH GENERAL HOSPITAL303After the layoff, according to Dr. Goldman, no onewas interested in becoming president of the MedicalCouncil and no one was elected until September 1986.At the time of the hearing, no one in the Medical Coun-cil was talking about unionization. Dr. Davidowitz, 277NLRB 1046 (1985).The direct knowledge of Dr. Shah's union activities byMcCabe and Dr. Saad imputed to Dr. Reichman, andDr. Reichman's direct knowledge of Dr. Shah's concert-ed activities protesting Dr. Reichman's actions in the de-partment, combined with Dr. Shah's call for union orga-nization in April 1986, when considered in the light of(a) the animus toward unionization expressed by McCabeand Dr. Sand and (b) the animus toward Dr. Shah byDr. Reichman for being the spokesman for physiciansobjecting to his actions, convince me that Dr. Shah'sunion and concerted activities were a motivating factorin the layoff of Dr. Shah. Wright Line, 251 NLRB 1083(1980).B. Respondent's DefenseInasmuch as I have found that a prima facie showinghas been made that the decision to lay off Dr. Shah wasmotivated by his union and protected activities, theburden shifts to Respondent to prove that it would havelaid him off in the absence of his union activities. WrightLine, supra.Dr. Shah was allegedly chosen for layoff becauae hewas the least valuable physician in the department ofmedicine. Specifically, his skills were more general, andthe department sought to retain physicians with special-ties.With respect to cardiology, the General Counsel doesnot suggest that Dr. Goldman should have been laid offand Dr. Shah retained. Dr. Goldman, Board certified incardiology, is the chief of cardiology who is an expertwith certain procedures that cannot be done by Dr.Shah. However, the General Counsel argues that someof Dr. Goldman's hours could have been given to Dr.Shah. Facially, this argument has appeal, but on closerexamination, I must accept Respondent's argument thatDr. Goldman's full-time availability is essential to the de-partment. But the point to be made, however, is that Dr.Shah, who trained for 1 year in cardiology and workedin the cardiology clinic for at least 6 years until hislayoff had valuable cardiological experience in the spe-cialty that was perhaps the most in demand at the hospi-tal. In addition, Dr. Shah took care of the cardiologyclinic in Dr. Goldman's absence and could perform cer-tain, cardiological procedures. Dr. Reichman stated thatDr. Shah's cardiological duties consisted generally ofreading electrocardiograms, but given the amount ofyears Dr. Shah spent in the cardiology clinic he musthave been performing more advanced work. Indeed, Dr.Shah stated that he is on occasion asked to do informalcardiological consultations and could perform most ofthe work done by Dr. Goldman, Dr. Reichman, a cardi-ologist, stated that in Dr. Goldman's absence he wasavailable to assist in cardiological problems or emergen-cies, and implied that therefore Dr. Shah was not neededfor cardiology. However, it seems to me that becausecardiology is such an important, major service in the de-partment, and because Dr. Shah had extensive experiencein the cardiology clinic, Dr. Shah's cardiological exper-tise must be deemed to be "valuable" to the department,and that every effort should have been made to retainhim for that purpose so that he would be available in theabsence of Drs. Goldman and Reichman.It appears that Dr. Shah could have performed someof the work done by Dr. Kidd, the supervisor of inpa-tient drug and alcohol detoxification. Dr. Shah treatedpatients with such ailments.In addition, Dr. Alerte performed the same work asDr. Shah in the clinic. Dr. Shah could also treat patientswith infectious diseases, as did Dr. Alerte. Dr. Alertehad no special training in that field, and certain of Dr.Alerte's hours could have been given to Dr. Shah. Al-though Dr. Reichman expressed concern that part-timerssuch as Dr. Alerte might leave if their hours were fur-ther reduced, he had no actual knowledge that theymight leave and was thus just speculating. Although Dr.Alerte was Respondent's epidemiologist and would beconsulted by other physicians with cases in that special-ty, his availability already limited by virtue of his part-time status, would not suffer much more by being furtherreduced.Other physicians, such as Drs. Borker and Brus, whowere valued because of their specialized training, appearto have overlapping expertise with other physicians. Forexample, Dr. Borker shared skills with Dr. Sarkar, chiefof pulmonary medicine, and Dr. Brus shared expertisewith Dr. Rosenthal, chief of hematology. Thus, Drs.Borker and Brus' talents were not exclusive in the de-partment, and their value derived from being "back-ups"to the chiefs and not because they were essential but be-cause they were the only physicians trained in their spe-cialty. Accordingly, some of their hours could have beenreduced and given to Dr. Shah.Respondent attempted to show that the layoff of Dr.Shah was consistent with past layoffs. Although full-timephysicians were laid off in the past, those layoffs werenot precisely similar to Dr. Shah's. The layoffs of Drs.Minnerop and Singer in 1980 were both related to theelimination of the department of community medicine,the departure of the orthopedic service, and the reduc-tion of the number of the beds in the hospital. The layoffof Dr. Lichtenstein that year was related to the fact thathis specialty, endocrinology, was not a busy service.Dr. Kennedy's layoff in 1984 was somewhat similar toDr. Shah's. Dr. Kennedy, a full-time Board certified in-ternist, was laid off after 3 years of service. Dr. Kennedyhad special training in cardiology, whose expertise wasduplicated by Dr. Goldman. However, Dr. Kennedy wasnot chief of the clinic as was Dr. Shah, and there was noevidence that he worked in the cardiology clinic, an es-sential service, as did Dr. Shah. In addition, althoughDr. Reichman denied that Dr. Kennedy's protest in Oc-tober 1983 of the contribution played a part in his deci-sion to lay him off, Dr. Reichman's concession that "per-sonality clashes" were a factor in his decision to layoffDr. Minnerop casts some doubt on his denial.In the 1986 budget cut, Dr. Shah, being the only full-time physician laid off, was unique DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's defense that Dr. Shah was validly, non-discriminatorily chosen for layoff by Dr. Reichman istainted by the fact that Dr. Reichrnan conceded that inthe past he used "personality clashes" as a factor in de-ciding who would be laid off. Thus, Dr. Reichman ad-mitted that that was an element in laying off Dr. Min-nerop in 1980. Clearly, Dr. Shah had at least on twomajor occasions in October 1983 and July 1984, had apersonality clash with Dr. Reichman. The nature of theclashes with Dr. Shah were because of his concerted op-position to action taken by Dr. Reichman and his actingas spokesman for others in protest of those actions. Thus,I believe that Dr. Reichman's admitted willingness toconsider a personality clash as a component in his deci-sion to lay off Dr. Shah.Thus, it appears that certain hours of other physicianscould have been reduced and given to Dr. Shah. Ac-cording to Dr. Shah, Dr. Lejano was willing to workhalf-time and give her other half-time to Dr. Shah. WhenDr. Reichman was advised of this by Dr. Shah, he sum-marily refused to consider it, telling him her willingnessto work half-time had nothing to do with his layoff.Only later did Dr. Reichman call Dr. Lejano in and askif she wanted to work half-time. But Dr. Reichman's im-mediate rejection of the proposal indicates that he simplydid not wish to retain Dr. Shah at all. This is unusual inlight of the facts that Dr. Shah (a) was chief of the clin-ics•an important responsibility, (b) was trained in andworked in the cardiology clinic, (c) was a satisfactoryphysician with high productivity, and (d) served on threeimportant committees.I accordingly find and conclude that Respondent hasnot met its burden of proving that it would have laid offDr. Shah in the absence of his union and concerted ac-tivities. Wright Line, supra.CONCLUSIONS OF LAW1.Respondent Joint Diseases, North General Hospitalis and at all times material has been an employer engagedin commerce within the meaning of the Act.2.United Salaried Physicians and Dentists is a labororganization within the meaning of the Act.3.By laying off Dr. Mahendra Shah because he sup-ported and assisted a campaign by the Union to organizeRespondent's physicians and because of his protectedconcerted activities, Respondent violated Section 8(a)(3)and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I fmd it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully laid off Dr.Mahendra Shah, I recommend that Respondent be or-dered to recall him and make him whole for any loss ofearnings he may have suffered as a result of the discrimi-nation against him The amount of backpay shall be corn-pitted in the manner set forth in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-airsORDERThe Respondent, Joint Diseases, North General Hospi-tal, New York, New York, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Laying off or otherwise discriminating against anyphysician for supporting United Salaried Physicians andDentists, or any other union.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Dr. Mahendra Shah immediate and full rein-statement to his former position or, if that position solonger exists, to a substantially equivalent position with-out prejudice to his seniority or any other rights or privi-leges previously enjoyed, and make him whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against him in the manner set forth inthe remedy section of this decision.(b)Remove from his files any reference to the unlaw-ful actions taken against Dr. Shah and notify him in writ-ing that this has been done and that the actions will notbe used against him in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at the New York facility of Respondent,copies of the attached notice marked "Appendix."2†Copies of the notice, on forms provided by the RegionalDirector for Region 2, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.19 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.20 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcmg an Order of the NationalLabor Relations Board" JOINT DISEASES, NORTH GENERAL HOSPITAL305APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT lay off or otherwise discriminate againstany employee for supporting United Salaried Physiciansand Dentists, or any other union..WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of that Act.WE WILL offer Dr. Mahendra Shah immediate and fullreinstatement to his former position or, if that position nolonger exists, to a substantially equivalent position with-out prejudice to his seniority or any other rights or privi-leges previously enjoyed, and make him whole for anyloss of earnings and other benefits suffered as a result ofthe discrimination against him with interest.WE WILL remove from our files any reference to theunlawful actions taken against Dr. Shah and notify himin writing that this has been done and that the actionswill not be used against him in any way.JOINT DISEASES, NORTH GENERAL HOSPI-TAL